DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05 November 2021 has been entered.
Status of the Claims
Applicant amended claims 1, 3, 13 and 27, and cancelled claims 12, 23 and 42.  Claims 5, 7, 9, 10, 16, 21, 22, 26, 29, 35, 38, 40, and 41 were cancelled previously by Applicant.  Claims 1-4, 6, 8, 11, 13-15, 17-20, 24, 25, 27, 28, 30-34, 36, 37, and 39 are pending.
Rejoinder
As explained later in this Notice of Allowance, claim 1 is directed to an allowable composition.  The restriction requirement, as set forth in the Office action mailed on 27 July 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04.  The restriction requirement is hereby partially withdrawn as to between Group I and Group II and as to between Group I and Group III only.  Accordingly, claims 20, 24, 25, 27, and 30-33 are hereby REJOINED and fully examined for patentability under 37 CFR 1.104.  The restriction requirement is not withdrawn as to Group IV, which consists of claims 34, 36, 37, and 39.  The examiner additionally notes that the claims of Group IV do not comply with 35 U.S.C. 
In view of the partial withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 17 December 2021 by Zhengyu Feng, Ph.D. (Reg. No. 66,816) at the conclusion of the examiner-initiated interview.  All changes are shown relative to the claim amendments included in the Reply filed by Applicant on 05 November 2021.  This examiner’s amendment, which affects claims 13, 34, 36, 37 and 39 only, is as follows:
►Lines 1 and 2 of claim 13 are AMENDED as follows:  The microbial oil according to claim [[12]] 1, wherein the [[the]] one or more trans isomers of DGLA comprise i) a
►Claim 34 (cancelled)
►Claim 36 (cancelled)
(cancelled)
►Claim 39 (cancelled)
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Applicant’s narrowing amendment to claim 1 succeeds in overcoming the rejection under 35 U.S.C. 103 set forth in the previous Office action (07 July 2021).  No prima facie case of obviousness can be properly advanced against amended claim 1 on the basis of Kawashima et al. (US 2001/0021522 A1) in view of Katayama (JP-H10-310551-A) and Chen (US 4,950,430).  The examiner notes that Applicant’s amendments to claim 1 are supported, inter alia, by page 16 (paragraph [0037]), page 20 (paragraph [0041]), and page 21 (paragraph [0042]) of the specification, as originally filed on 03 June 2016.
Applicant’s cancellation of claim 42 overcomes the rejection under 35 U.S.C. 112(b) set forth in the previous Office action.
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.
Claims 1-4, 6, 8, 11, 13-15, 17-20, 24, 25, 27, 28, and 30-33 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
17 December 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611